Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 18, 24, 29, 31, and 34 are currently amended.
Claims 30 and 35 are canceled.
Claims 19-23, 25-28, 32, and 33 are previously presented.
Claims 18-29 and 31-34 are pending in the current application.
This action is made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 18 and 34 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claim limitation specifically in question is, “determine digital map information which indicates an assignment of the at least one signal transmitter to 
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 18 and 34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. The instant claim limitation can be interpreted as "determine <digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle> after the vehicle arrives at the signaling installation" OR "determine digital map information which indicates an assignment of the at least one signal transmitter to <at least one possible direction of travel after the vehicle arrives at the signaling installation>" (i.e. the amended claim limitation describes the possible direction of travel at a future point in time after arrival at the signaling installation). Clarification is requested. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

If the examiner chooses to interpret the claim limitation under 112b of “determining digital map information…” as determining at least one possible direction of travel at a future point in time after arrival at the signaling installation, the claims 18-27, 29, and 31-34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson (U.S. Publication No. 20130253754).
Regarding claim 18:
Ferguson teaches:
An apparatus for a vehicle, comprising: a control unit configured to: detect an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; (“the method 100 includes detecting a traffic signal in the target area information. In some instances, a pattern, template, shape, or signature that is expected for traffic signals may be identified in the target area information. As an example, a traffic signal classifier may find a pattern of red, yellow, and green objects with appropriate size and aspect ratios, and label the pattern as a potential traffic signal. Any example image processing techniques may be used to identify one or more portions of the image matching a known pattern.” [0029]; here it shows the ability to detect an upcoming signaling installation and signal transmitter from sensor data as well as in paragraph [0058], “a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” See also Figures 1 and 4)
determine digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation; (“a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” [0058]; here it shows digital map information that indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle. See also paragraph [0031], “the location of the traffic signal may be estimated based on a location of the vehicle (or a sensor of the vehicle). For example, GPS coordinates of the vehicle as well as heading or direction of travel may be determined for an instance in time at which the target area information was obtained. The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified. The location of the traffic signal may be determined to be the location of the intersection.” here it shows that location of the vehicle as well as its direction of travel may be associated with a map used to identify the position of a traffic signal that indicates at least one possible direction of travel of the vehicle at the signaling installation. Paragraph [0058] shows that it is determined that a signaling installation is ahead using prior digital map information and paragraph [0059] shows that once the signaling installation is detected based on this prior map data, a status or assignment indicating at least one possible direction of travel after arriving at the signaling installation can be determined, for instance it can be detected that the light is green and the car can continue forward after the vehicle arrives at the signaling installation.)
and operate a driving function of the vehicle on the basis of the digital map information. (“At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” [0042]; Paragraph [0061] also discloses operating a driving function of the vehicle on the basis of map information that indicates whether or not a traffic signal is expected, “a determination may be made whether or not a traffic signal is detected in the target area information. If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively. In one example, the control command may be different for an instance in which the traffic signal is expected and an instance in which the traffic signal is not expected. If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle.”)

Regarding claim 19:
Ferguson teaches all of the limitations of claim 18.
Ferguson further teaches:
The apparatus according to claim 18, wherein the control unit is further configured to: determine a relevant signal transmitter of the signaling installation, which is relevant to a planned direction of travel of the vehicle, on the basis of the digital map information; ("traffic signals may also be identified to the actual lane to which they apply. For example, some traffic signals may apply to left or right turn lanes. This information may be used to determine which 
determine a status of the relevant signal transmitter; ("Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green objects of an image of the traffic signal is illuminated.” [0038]; here it shows determining the state of a traffic signal.)
and operate the driving function of the vehicle on the basis of the status of the relevant signal transmitter. ("the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044])

Regarding claim 20:
Ferguson teaches all of the limitations of claim 19.
Ferguson further teaches:
The apparatus according to claim 19, wherein the vehicle comprises one or more environmental sensors which are configured to capture sensor data relating to an environment of the vehicle; ("a method is disclosed that includes scanning a target area using one or more sensors of a vehicle to obtain target area information." [0003])
and the control unit is further configured to determine the status of the relevant signal transmitter on the basis of the sensor data. ("Determining the state of the traffic signal may 

Regarding claim 21:
Ferguson teaches all of the limitations of claim 18.
Ferguson further teaches:
The apparatus according to claim 18, wherein at least one of: the digital map information is based on sensor data relating to the signaling installation which have been captured in advance by an environmental sensor of at least one vehicle; ("In one instance, traffic signals may be expected for a location if the location of the vehicle is proximate (e.g., within a predetermined threshold such as 150 meters) to an intersection. In one instance, a distance to an intersection may be determined by comparing a location of the vehicle to locations of intersections or nodes on a map of the environment. For example, a k-dimensional tree "k-d tree") may be used to organize nodes of intersections to facilitate nearest neighbor searches." [0040]; here it shows that digital map information can be stored in memory in advance and used to detect the locations of signaling installations.)
the digital map information is stored in a storage unit of the vehicle; ("the location of the traffic signal may also be stored in a memory. Any of the target area information or other contextual information (e.g., speed, location, orientation, time, date, etc.) may also be stored along with the location of the traffic signal. In one instance, the stored information may be used to update a map of locations of traffic signals for an area.” [0037])
and the digital map information has been or is received from a unit outside the vehicle via a communication unit of the vehicle. ("the vehicle may have access to a map of known locations of traffic signals, stored locally or remote from the vehicle.” [0041]; here it shows that map information can be accessed from a remote location outside of the vehicle.)

Regarding claim 22:
Ferguson teaches all of the limitations of claim 19.
Ferguson further teaches:
The apparatus according to claim 19, wherein the signaling installation comprises a plurality of signal transmitters which are assigned to at least partially different possible directions of travel; (“traffic signals may also be identified to the actual lane to which they apply. For example, some traffic signals may apply to left or right turn lanes. This information may be used to determine which traffic signal(s) a vehicle should obey based on a current lane of the vehicle. Simple heuristics based on the estimated traffic signal orientation or position, average intersection width, and average lane width may be used to make an estimate of an association between a traffic signal and a lane.” [0036]; here it shows a plurality of transmitters assigned to right and left turn lanes.)
and the control unit is further configured to select the relevant signal transmitter from the plurality of signal transmitters on the basis of the planned direction of travel of the vehicle. ("This information may be used to determine which traffic signal(s) a vehicle should obey based on a current lane of the vehicle.” [0036]; here it shows this information can be used to control the vehicle to be in the correct lane.)

Regarding claim 23:
Ferguson teaches all of the limitations of claim 18.
Ferguson further teaches:
The apparatus according to claim 18, wherein at least one of: the driving function comprises at least partially automated longitudinal and/or lateral guidance of the vehicle; ("a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044]; here it shows that the driving operation can consist of autonomous longitudinal guidance of the vehicle through an intersection.)
the driving function comprises possible deceleration of the vehicle until reaching the signaling installation; and the driving function comprises automated starting of the vehicle at the signaling installation. ("In an instance, in which a yellow object has been detected for a traffic signal in an area that is unexpected for a traffic signal, the vehicle may decrease its speed and determine additional information regarding the area in order to confirm the existence and estimated state for the traffic signal.” [0044]; here it shows that the driving operation can also consist of the ability to decelerate the vehicle in advance of the traffic light.)

Regarding claim 24:
Ferguson teaches all of the limitations of claim 19. 
Ferguson further teaches:
wherein the control unit is further configured to: determine that the signal transmitter relevant to the planned direction of travel of the vehicle cannot be determined with a reliability value above a first threshold; (See Paragraphs [0055]-[0057] where it shows that a predetermined minimum distance threshold is used to determine a confidence in a detected traffic signal.)
in response to this, cause a manual transfer for guiding the vehicle to a driver of the vehicle, cause at least temporary deactivation of the driving function, and/or output a request relating to the automated performance of the driving function to the driver of the vehicle; ("the control command may be different for an instance in which the traffic signal is expected and an instance in which the traffic signal is not expected. If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle." [0061]; here it shows that when a signal transmitter relevant to the planned direction of travel cannot be determined with sufficient reliability, a request relating to the automated performance of the driving function can be output to the driver.)
or determine that the signal transmitter relevant to the planned direction of travel of the vehicle can be determined with the reliability value above a second threshold; and operate the driving function on the basis of the status of the relevant signal transmitter. ("When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in 

Regarding claim 25:
Ferguson teaches all of the limitations of claim 18.
Ferguson further teaches:
The apparatus according to claim 18, wherein the vehicle comprises one or more environmental sensors which are configured to capture sensor data relating to an environment of the vehicle; ("a method is disclosed that includes scanning a target area using one or more sensors of a vehicle to obtain target area information." [0003])
the control unit is further configured to determine the possible direction of travel assigned to the at least one signal transmitter solely on the basis of the sensor data only when the sensor data have been captured at a distance from the signaling installation which is less than or equal to a distance threshold value; ("At block 108, the method 100 includes determining a state of the traffic signal. In an instance in which multiple traffic signals are detected in the target area information, a state of a traffic signal corresponding to a lane of the vehicle may be determined. Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green objects of an image of the traffic signal is illuminated. In one instance, an imaging processing method may be used to determine a distinction between brightness of the red, yellow, and green objects to determine an object with the highest brightness. The object with the highest brightness may be assumed to be on, for example, 
and the control unit is further configured to already determine the possible direction of travel assigned to the at least one signal transmitter on the basis of the digital map information when the vehicle is still at a distance from the signaling unit by more than the distance threshold value. ("In one instance, traffic signals may be expected for a location if the location of the vehicle is proximate (e.g., within a predetermined threshold such as 150 meters) to an intersection. In one instance, a distance to an intersection may be determined by comparing a location of the vehicle to locations of intersections or nodes on a map of the environment. For example, a k-dimensional tree "k-d tree") may be used to organize nodes of intersections to facilitate nearest neighbor searches." [0040]; here it shows that in order to determine a confidence in the traffic signal, map information can be used at a distance within a predetermined threshold of 150 meters to detect a traffic signal.)

Regarding claim 26:
Ferguson teaches all of the limitations of claim 18. 
Ferguson further teaches:
wherein the vehicle comprises one or more environmental sensors which are configured to capture sensor data relating to an environment of the vehicle; (a method is disclosed that includes scanning a target area using one or more sensors of a vehicle to obtain target area information. [0003])
the control unit is further configured to determine a form of one or more features of the signaling installation on the basis of the sensor data during a journey past the signaling installation; ("Similarly, confidence in an observed bright green object may be downgraded over time, and default to an assumption that the traffic signal is yellow if the green object is not detected again within a predetermined time frame." [0038]; here it shows that the signaling installation state can be detected over a time period of the journey of the vehicle past the traffic light.)
wherein the one or more features comprise: (i) a number of different signal transmitters of the signaling installation; ("an imaging processing method may be used to determine a distinction between brightness of the red, yellow, and green objects to determine an object with the highest brightness. The object with the highest brightness may be assumed to be on, for example, indicating a state of the traffic signal. In one example, if the relative distinction between the red, yellow, and green objects is unclear, it may be assumed that the yellow object is illuminated. Similarly, confidence in an observed bright green object may be downgraded over time, and default to an assumption that the traffic signal is yellow if the green object is not 
(ii) a position of the one or more different signal transmitters of the signaling installation; ("In an instance in which the 3D position of the traffic signal is determined, a prediction of where a traffic signal should appear in a subsequent image may be used to determine another image of the traffic signal. For example, based on an estimate of a position of the vehicle with respect to the 3D position, a prediction position can be projected into the image frame of a camera of the vehicle." [0039])
(iii) an assignment of a signal transmitter of the signaling installation to a possible direction of travel at the signaling installation; ("the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal." [0044]; here it shows that it is detected that the light is green indicating that it is safe to travel forward.)
and the control unit is further configured to store the determined form of the one or more features of the signaling installation as digital map information or to provide or use it to determine digital map information. ("the location of the traffic signal may also be stored in a memory. Any of the target area information or other contextual information (e.g., speed, location, orientation, time, date, etc.) may also be stored along with the location of the traffic signal. In one instance, the stored information may be used to update a map of locations of traffic signals for an area." [0037])

Regarding claim 27:
Ferguson teaches all of the limitations of claim 18. 
Ferguson further teaches:
The apparatus according to claim 18, wherein the digital map information indicates at least one of: that the signaling installation has only one signal group which applies to all possible directions of travel at the signaling installation; a number of different signal groups of the signaling installations; an assignment of different signal transmitters and/or different signal groups of the signaling installation to different possible directions of travel at the signaling installation; and information relating to a relative positioning of different signal transmitters and/or different signal groups of the signaling installation with respect to one another. ("traffic signals may also be identified to the actual lane to which they apply. For example, some traffic signals may apply to left or right turn lanes. This information may be used to determine which traffic signal(s) a vehicle should obey based on a current lane of the vehicle. Simple heuristics based on the estimated traffic signal orientation or position, average intersection width, and average lane width may be used to make an estimate of an association between a traffic signal and a lane." [0036]; here it shows that traffic signal groups can be detected and assigned a specific travelable direction.)


Regarding claim 29:
Ferguson teaches:
An apparatus for a vehicle, comprising: a control unit configured to: detect an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; (“the method 100 includes detecting a traffic signal in the target area information. In some instances, a pattern, template, shape, or signature that is expected for traffic signals may be identified in the target area information. As an example, a traffic signal classifier may find a pattern of red, yellow, and green objects with appropriate size and aspect ratios, and label the pattern as a potential traffic signal. Any example image processing techniques may be used to identify one or more portions of the image matching a known pattern.” [0029]; here it shows the ability to detect an upcoming signaling installation and signal transmitter from sensor data as well as in paragraph [0058], “a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” See also Figures 1 and 4)
determine a reliability value which indicates with which a signaling state of the signaling installation that is relevant to a direction of travel of the vehicle can be determined; (“When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044]; here it shows that a confidence score can be determined regarding whether or not the expected traffic signal is detected.)
determine, on the basis of the reliability value, whether or not the signaling state of the signaling installation that is relevant to the direction of travel of the vehicle can be determined with the reliability value above a threshold for carrying out the driving function in an automated manner; (See Paragraphs [0055]-[0057] where it shows that a predetermined minimum distance threshold is used to determine a confidence in a detected traffic signal. See also figure 3b)
generate an output to a user of the vehicle, in a form of a confirmation request to confirm the determined signaling state, if it has been determined that the signaling state cannot be determined with the reliability value above the threshold; (“If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle.” [0061]; here it shows that when a traffic signal is expected but not detected, the vehicle may decelerate and request further information from the user.)
and operate a driving function of the vehicle on the basis of the reliability value. (Paragraph [0044] shows that the vehicle is controlled to follow a path that is based on the confidence score. Paragraph [0061] also discloses operating a driving function of the vehicle on the basis of map information that indicates whether or not a traffic signal is expected, “a determination may be made whether or not a traffic signal is detected in the target area information. If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively. In one example, the control command may be different for an instance in which the traffic signal is expected and an instance in which the traffic signal is not expected. If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine 

Regarding claim 31:
Ferguson teaches all of the limitations of claim 29.
Ferguson further teaches:
The apparatus according to claim 29, wherein the control unit is further configured to automatically carry out the driving function only when it has been determined that the signaling state can be determined with the reliability value above the threshold or when the determined signaling state has been confirmed by the user of the vehicle. (“When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044]; here it shows that when the state of the signaling state is determined with confidence, the vehicle is automatically guided through the intersection.)

Regarding claim 32:
Ferguson teaches all of the limitations of claim 31. 
Ferguson further teaches:
The apparatus according to claim 31, wherein the driving function is an automatic braking maneuver at the signaling installation or an automatic starting maneuver at the signaling installation. (“a state of the traffic signal may be red, and a minimum distance may be greater than the predetermined threshold. The state table 314 shows that a first control command 318 may be selected. The first instance 316 may suggest that a traffic signal was not expected. Accordingly, the first control command 318 indicates to brake and determine additional information regarding the existence of the traffic signal and a subsequent state of the traffic signal.” [0057]; here it shows an automatic braking maneuver at a signaling installation.)

Regarding claim 33:
Ferguson teaches all of the limitations of claim 29. 
Ferguson further teaches:
The apparatus according to claim 29, wherein the control unit is further configured to: determine digital map information which indicates and/or enables an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle at the signaling installation; (“a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” [0058]; here it shows digital map information that indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle.)
determine sensor data relating to the at least one signal transmitter; ("Determining the state of the traffic signal may include determining which object in a pattern of red, yellow, and green 
determine the reliability value on the basis of the digital map information or on the basis of the sensor data (“When the vehicle is operated autonomously, a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence. For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044]; here it shows that a confidence score can be determined regarding whether or not the expected traffic signal is detected by a sensor.)

Regarding claim 34:
Ferguson teaches:
A method for operating a driving function of a vehicle, the method comprising: detecting an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; (“the method 100 includes detecting a traffic signal in the target area information. In some instances, a pattern, template, shape, or signature that is expected for traffic signals may be identified in the target area information. As an example, a traffic signal classifier may find a pattern of red, yellow, and green objects with appropriate size and aspect ratios, and label the pattern as a potential traffic signal. Any example image processing techniques may be used to identify one or more portions of the image matching a known pattern.” [0029]; here it shows the ability to detect an upcoming signaling installation and signal transmitter from sensor data as well as in paragraph [0058], “a determination may be 
determining digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation; (“a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” [0058]; here it shows digital map information that indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle. See also paragraph [0031], “the location of the traffic signal may be estimated based on a location of the vehicle (or a sensor of the vehicle). For example, GPS coordinates of the vehicle as well as heading or direction of travel may be determined for an instance in time at which the target area information was obtained. The location of the vehicle and direction of travel may be associated with a road map of an area, and a nearest upcoming intersection on the road map may be identified. The location of the traffic signal may be determined to be the location of the intersection.” here it shows that location of the vehicle as well as its direction of travel may be associated with a map used to identify the position of a traffic signal that indicates at least one possible direction of travel of the vehicle at the signaling installation. Paragraph [0058] shows that it is determined that a signaling installation is ahead using prior digital map information 
and operating a driving function of the vehicle on the basis of the digital map information. (“At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” [0042]; Paragraph [0061] also discloses operating a driving function of the vehicle on the basis of map information that indicates whether or not a traffic signal is expected, “a determination may be made whether or not a traffic signal is detected in the target area information. If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively. In one example, the control command may be different for an instance in which the traffic signal is expected and an instance in which the traffic signal is not expected. If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
If the examiner chooses to interpret the claim limitation under 112b “determining digital map information…” as determining an assignment of at least one signal transmitter after the vehicle arrives at the signaling installation, claims 18 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (U.S. Publication No. 20130253754) in view of Paris (U.S. Publication No. 20180326982).
Regarding claims 18 and 34:
Ferguson teaches:
An apparatus for a vehicle, comprising: a control unit configured to: detect an upcoming signaling installation; wherein the signaling installation comprises at least one signal transmitter; (“the method 100 includes detecting a traffic signal in the target area information. In some instances, a pattern, template, shape, or signature that is expected for traffic signals may be identified in the target area information. As an example, a traffic signal classifier may find a pattern of red, yellow, and green objects with appropriate size and aspect ratios, and label the pattern as a potential traffic signal. Any example image processing techniques may be used to identify one or more portions of the image matching a known pattern.” [0029]; here it shows the ability to detect an upcoming signaling installation and signal transmitter from sensor data as well as in paragraph [0058], “a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” See also Figures 1 and 4)
determine digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle at the signaling installation; (“a determination may be made whether a traffic signal is expected. In one example, the determination may be made based on a whether the location of the vehicle is proximate to an intersection, or whether a prior map suggests a traffic signal exists nearby the location of the vehicle, such as in a direction the vehicle is traveling.” [0058]; here it shows digital map information that indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle. See also paragraph [0031], “the location of 
and operate a driving function of the vehicle on the basis of the digital map information. (“At block 112, the method 100 includes controlling the vehicle in the autonomous mode based on the state of the traffic signal and the confidence in the traffic signal.” [0042]; Paragraph [0061] also discloses operating a driving function of the vehicle on the basis of map information that indicates whether or not a traffic signal is expected, “a determination may be made whether or not a traffic signal is detected in the target area information. If a traffic signal is detected, a state of the traffic signal and control command may be determined at blocks 408 and 410 respectively. In one example, the control command may be different for an instance in which the traffic signal is expected and an instance in which the traffic signal is not expected. If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle.”)

Paris teaches:
an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation; (“when stopped at a signal-controlled intersection, the autonomous vehicle can regularly process scan data to identify a traffic signal at the intersection and to determine whether the autonomous vehicle has right of way to enter the intersection based on an illuminated signal color at the traffic signal.” [0049])
Ferguson and Paris are analogous art because they are in the same field of art, systems/methods for detecting a signaling installation at an intersection. It would have been obvious to one of ordinary skill in the art, at the time of filing, to modify the system taught by Ferguson to include the functionality of the system of Paris in order to detect the status of a traffic signal after arriving at the intersection. The teaching suggestion/motivation to combine is that by detecting the status at the intersection, you can use the most accurate up to date data.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Ferguson (U.S. Publication No. 20130253754) in view of Fasola (U.S. Publication No. 20180112997).
Regarding claim 28:
Ferguson teaches all of the limitations of claim 18.
Ferguson further teaches:
The apparatus according to claim 18, wherein the control unit is further configured to: determine a route of the vehicle; (“a control system of the vehicle may decide a path for the vehicle based on the state of the traffic signal and the determined confidence.” [0044];)
detect a multiplicity of signaling installations on the route before a journey along the route; (“such as a vehicle configured to operate autonomously, may be configured to scan a target area to obtain target area information. One or more sensors of the vehicle may scan the target area. In one example, the target area may be a type of area where traffic signals are typically located. For instance, general information about where traffic signals typically appear, such as proximity to intersections, range of height, proximity to an edge of a road, etc., may be used to determine the target area. In some examples, the sensors of the vehicle may continually scan the target area to find traffic lights that have been moved temporarily or permanently, and/or to find new traffic lights such as traffic lights for which no prior information is available.” [0016]; here it shows that multiple traffic lights can be detected at an intersection on the route before actually traveling through the intersection.)
determine digital map information for the multiplicity of signaling installations before the journey along the route; (“the determined confidence may be more confident of a detection of a traffic light in locations for which traffic signals are expected than in locations for which traffic signals are not expected. In one instance, traffic signals may be expected for a location if the location of the vehicle is proximate (e.g., within a predetermined threshold such as 150 meters) to an intersection. In one instance, a distance to an intersection may be determined by comparing a location of the vehicle to locations of intersections or nodes on a map of the environment. For example, a k-dimensional tree "k-d tree") may be used to organize nodes of 
and already determine, before the journey along the route, whether or not the driving function can be operated in an automated manner on the journey along the route on the basis of the digital map information for the multiplicity of signaling installations. (“For example, the vehicle may cross a traffic intersection if a green object has been detected for a traffic signal in a position that is expected for the traffic signal.” [0044]; here it shows that it can be expected whether or not a traffic signal will be at an intersection. “may enable a vehicle to determine positions and states of traffic signals in expected locations and/or unexpected locations.” [0045]; here it shows that this can be done for a plurality of traffic signals.)
Ferguson doesn’t explicitly teach that the multiple traffic signals are detected before the journey along the route, however, 
Fasola teaches:
detect a multiplicity of signaling installations on the route before a journey along the route; (“the map 101 is a semantic map 101 created from a set of labeled (e.g. human labelled) LiDAR maps. That is, mapping vehicles first obtain point cloud or LiDAR maps and the semantic map 101 is derived from the LiDAR maps. In one example, the semantic map 101 is encoded with detailed information like driveable areas, lane types, route possibilities through intersections (intersection lanes), traffic light location data, traffic light type data and pedestrian walkways, and is maintained in a Postgres database on the vehicle 10. The semantic map 101 includes a two-dimensional map that is comprised of labels, where the labels have been made based on obtained LiDAR data, with information such as drivable areas, possible routes through intersections, and traffic light data (including traffic light location and type data) added to the two-dimensional map through semantic layers. Labeling is, in some embodiments, performed through a mix of automated processes and human manual annotation.” [0046]; here it shows that semantic map data regarding the location of multiple traffic signals is created from LIDAR maps that are obtained by mapping vehicles before the host vehicle travels along the path.)
Ferguson and Fasola are analogous art because they are in the same field of art, autonomous vehicle control based on traffic light state assessments. It would have been obvious to one of ordinary skill in the art to modify the functionality of detecting multiple traffic signals as taught by Ferguson with the ability to do this before traveling along a route as taught by Fasola in order to detect multiple traffic signals along a route before traveling on the route. The teaching suggestion/motivation to combine is that by detecting the traffic signals before traveling along the route, and then redetecting them while traveling along the route, the traffic signals can be . 

Response to Arguments
	In response to applicant’s argument that Ferguson does not disclose a control unit that is configured to “determine digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation, the examiner would like to point the applicant’s attention towards the newly added 112b rejection above. If the limitation of, “determine digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation;” is interpreted under BRI to mean determining an assignment of the at least one signal transmitter that indicates a direction the vehicle can travel at a future point after arriving at the intersection, then the examiner respectfully disagrees with the applicant’s argument. When interpreting it in this manner, Ferguson does in fact teach that a status of the traffic signal can be determined which indicates the direction of travel of the vehicle after arriving at the intersection. See the 102 rejection of claim 18 and 34 above, specifically paragraphs [0057]- [0059]. If however, the applicant is interpreting the limitation of “determine digital map information which indicates an assignment of the at least one signal transmitter to at least one possible direction of travel of the vehicle after the vehicle arrives at the signaling installation;” to mean that the determination is happening after the vehicle arrives at the intersection with the signaling installation, then the examiner agrees with the applicant and points applicants 
	In response to applicant’s argument that Fergusons identifying of a traffic signal is not done based on digital map information. The examiner respectfully disagrees and points the applicant towards paragraphs [0018], [0031], and [0058] where it clearly shows that the traffic signals are detected based on map data. Because these detections are being made by the vehicles processor, the map data must be digital. 
	In response to applicant’s arguments that Ferguson does not disclose “generate an output to a user of the vehicle, in a form of a confirmation request to confirm the determined signaling state, if it has been determined that the signaling state cannot be determined with the reliability value above the threshold,” the examiner respectfully disagrees and directs applicant’s attention towards paragraph [0061] where it discloses, “If a traffic signal is not detected, the vehicle may decelerate, and additional information may be determined at block 414. For instance, the vehicle may determine information about behavior of traffic and nearby cross-traffic or request more information from a passenger or driver of the vehicle.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAL A SHAH whose telephone number is (571)272-5782. The examiner can normally be reached M-F 8 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Burke can be reached on 571-270-3844. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 
/JAMAL A SHAH/Examiner, Art Unit 3664                                                                                                                                                                                                        
/Nicholas Kiswanto/Primary Examiner, Art Unit 3664